DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AI
Claim Objections
Claims 42 and 50-59 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 42, Lee in view of Lao fails to teach or suggest a flow channel extending horizontally, and one end of the flow channel communicates with the liquid inlet.
Regarding claim 50 , Lee in view of Lao fails to teach or suggest water on the supporting surface flows into the water box through the notch. 
Claims 51-52 are dependent upon claim 50.
Regarding claims 53, Lee in view of Lao fails to teach or suggest a cover plate constituting a top part of the water box, wherein a water inlet flow channel is arranged in a hollow chamber of the cover plate.
Claims 54-58 are dependent upon claim 53.
Regarding claim 59, Lee in view of Lao fails to teach or suggest a cover plate is provided with a water inlet flow channel configured to inject water into the liquid storage box.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 44-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 44 recites the limitation "the valve plug" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 45-49 are dependent upon claim 44.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 40-41 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2011/0154865), and in view of Lao (CN 106319875 translation cited in IDS).
Regarding claim 40, Lee figures 2 and 5 teach a detergent delivery device, comprising a water box (80 inner case), a liquid storage box (71 detergent tank) for accommodating detergent installed in the water box, wherein a check valve (77a) for controlling opening and closing of the liquid storage box is installed at the junction of the liquid storage box and the water box to allow a detergent to be drawn into a flow channel of the water box, the check valve is provided with a liquid inlet (77 detergent inlet portion) and a liquid outlet (78 detergent outlet portion) that are perpendicular to each other, the liquid inlet communicates with the liquid storage box.[0081-85]
Although Lee teaches a second check valve 78a provided at the detergent outlet portion 78, Lee is silent to a one-way non-return valve is installed at the liquid outlet.
Lao is directed towards a washing machine detergent storage device wherein a one-way valve 5 is provided  in the detergent container.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the one-way valve as taught in Lao in place of the second check valve provided in the detergent delivery device of Lee because the valves serve the same purpose of controlling the flow of liquid.(MPEP 2144.06)
Regarding claim 41, Lee in view of Lao suggests the one- way non-return valve perpendicular to the check valve, is vertically installed in the water box. Lee figure 5 teaches when the first check valve 77a  is opened, the detergent stored in the detergent tank 71 may be moved into the valve body 76 through the detergent inlet portion 77. The first check valve 77a allows the detergent to be moved only in a given direction, thus preventing backflow of the detergent thereby reading on a liquid inlet end of the one-way non-return valve communicates with the liquid outlet of the check valve.[0086]  Figure 5 further suggests liquid exiting the second valve is in communication with the wash water inlet portion 82 thereby reading on a liquid outlet end of the one-way non-return valve communicates with a water inlet flow channel.[0097]
Regarding claim 43, Lee figure 5 suggests the check valve comprises a chamber (76 valve body) arranged at the junction and communicated with the liquid storage box, the chamber is provided with an outlet (83 wash water outlet portion) along a horizontal direction, the outlet communicates with the liquid inlet of the check valve, the chamber is internally installed with a valve plug (Lao Valve core) for closing or opening the outlet, and the valve plug is in sealed connection with the outlet when the valve plug closes the outlet.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711



/CRISTI J TATE-SIMS/Primary Examiner, Art Unit 1711